Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 15 June 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister—
Atkinson Jun. 15th 1808

I received your kind letter, with the sum enclosed for Mr Little. Butter has, since yours was engaged, fallen to fifteen Cents pr pd—but we have had none yet, under a shilling—It is very mortifying to the Farmers to bring their produce so many miles, & have to take a quarter less than they expected—An high price, has for many years sweetened their Labour—& their heavy toils have been lightend, by increasing Wealth—
Every Class of People seem to be hanging their Harps upon the Willow, suffering, or foreboding Evil—But none feel distress more immediately, than those who do buisness upon the mighty Waters, & have ploughed the Deep, to get their bread—Totally unaccustomed to fell the lofty Forrests, or to dig, the Earth—& sow the grain, how shall they gain subsistance for their dependant Families—Was there just Cause for War, was it to defend virtuous Liberty, our natural Rights, our Country—with pleasure, I could see our Sons, gird on the Sword, martial their Hoste, & like Cornelia, I would contribute my all, for their Support—But now—how puerile, how weak, how impolitic the pretext—Alas! what can feeble Woman do to avert the uplifted Sword, but ardently petition Heaven, to “Send forth the saving Virtues round the Land, In bright Patrol”—
I find your eldest Son shares the same fate with his predecessors in public office, that is, have his best motives misconstrued—But I trust his integrity will uphold him, and his knowledge of National Interests, eventually convince all, that he is not actuated by sinister motives, but that their best good, is his Ultimate Object—Mr Quincy is very eloquent in Congress, & appears to be an able advocate for his Constituents—
The above has lain this fortnight for Time, to give me one kind favourable moment, to finish what I had to say at present, & send it on Post haste—Since your last Letter, we have had Cold, & Wind, & a dreadful Storm—enough to satisfy all the “Croakers,” that Winter would not perish in the Sky—& that the serene, pleasant Sunshine, was only the Halcyon Days, which we too often find the prelude to dark, & tempestous Seasons, both in the natural and moral World—
I am very glad to hear Cousin William is with you, as he had not opportunity given him to finish his Collegiate course, he can now take hold of them, perhaps, to greater advantage, under the Patronage of his venerable learned Grandfather, than he could, even, at the best University—I am fully convinced the advantages my Son, received from a like situation, under your parental beneficent roof, priviledged with the best Society, & the best of Books were more than he obtained the whole four years he spent at Cambridge—It is true, that I believe, he looks back, with regret, & thinks his Time & opportunities might have been much better improved—“have borne to heaven more welcome tidings—It is greatly wise, to talk with our past Hours,” & I hope he does not neglect this important duty—Nor would I have him forget, to look forward, and secure a prudent, virtuous, sensible, partner, to partake of his joy, & of the Sorrows, which are inevitable, in this Vale of Tears. How does our distressed Phebe do? I have thought much of her, in this cold weather—When she leaves this, I hope she will arrive at a better Country—where pain, & sorrow never reach—
Master George is well—sends duty, & Love. When it is weather he cannot attend in the Academy he studies at home, Abby assists him in parsing, & is very fond of him—
We had a few days of fine travelling, and we were full of company all the time, since that we have had bad colds, & one of my family taking with puking, & incessant sickness of the Stomack which lasted four days, & to day, is full of pain, & fever—This must apologize for my not writing before, & sending Mr Little’s Bill to you—
With sincere love, & affection for you all of both dear families, I am ever yours—

E—Peabody